Citation Nr: 1750693	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-42 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to an evaluation in excess of 10 percent prior to February 29, 2016, and in excess of 20 percent from February 29, 2016, for a lumbosacral strain.

4.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to a compensable evaluation for left internal carotid occlusive disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the electronic claims file.

The Board denied the Veteran's claims for increased ratings for right knee, left knee, and lumbosacral strain as well as granted entitlement to separate 10 percent ratings for right and left lower extremity radiculopathy in a November 2014 decision.  At that time, it also remanded the increased rating claim for left internal carotid occlusive disease for additional development.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court) and by a July 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand (Joint Motion).

The Board remanded the case for additional development in August 2015.  Subsequently, in a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for lumbosacral strain from 10 percent to 20 percent from February 29, 2016, creating staged ratings.  It also effectuated the previously granted separate 10 percent evaluations for right and left lower extremity radiculopathy, each effective April 26, 2013.  As these increases did not represent a complete grant of the benefits on appeal, the Veteran's claims for an increased rating for lumbosacral strain and radiculopathy remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2016, the Board again remanded these matters for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, following the issuance of a supplemental statement of the case (SSOC) in September 2013, additional pertinent evidence was added to the record, to include VA treatment records developed by VA.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2017).  In addition, in AOJ did not substantially comply with the Board's remand instructions in November 2014, as it did not issue a SSOC after completing necessary development, such as obtaining private treatment records.  Thus, a remand is required so that a SSOC may be issued with consideration of all the evidence of record with regard to the claim of entitlement to a compensable evaluation for left internal carotid occlusive disease on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In addition, due to Veteran's assertions of increased symptomatology since he was last provided a VA examination in April 2013, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

After discussion included in the July 2015 Joint Motion, the Board's August 2015 Remand instructed the AOJ to consider whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted based on "collective impact" or "compounding negative effects" of service-connected disabilities that are not adequately captured by the schedular evaluations for the service-connected disabilities under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As the RO did not substantially comply with the Board's remand instructions, the appeal must again be remanded to have the RO consider whether referral for an extraschedular rating is warranted under Johnson.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The February 2016 VA spine examination report did not include any of the required findings discussed above.  In the March 2017 VA knee and lower leg examination report, the examiner simply noted that there was objective evidence of pain on passive range of motion in each knee as well as objective evidence of pain on nonweight-bearing testing of each knee but did not include actual range of motion findings for passive motion, weight-bearing, and nonweight-bearing.    

Due to the inadequacy of the February 2016 VA spine examination and March 2017 VA knee examination reports of record under Correia, the Board finds that a remand is required in order to afford the Veteran an adequate VA lumbar spine examination as well as to obtain a supplemental VA medical opinion from the March 2017 VA examiner concerning the Veteran's right and left patellofemoral syndrome.

Finally, any updated VA treatment records should also obtained.  The record contains VA treatment records most recently dated in May 2016 from Darnall Army Medical Center at Fort Hood, Texas, as well as from Central Texas Veterans Health Care System.  On remand, updated VA treatment records from those facilities dated since May 2016, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected left internal carotid occlusive disease, lumbar spine, bilateral knee, and bilateral lower extremity disabilities from Darnall Army Medical Center as well as Central Texas Veterans Health Care System, to include all associated outpatient clinics, for the time period from May 2016 to the present and associate them with the record.

2.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected left internal carotid occlusive disease.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings associated with the Veteran's service-connected left internal carotid occlusive disease must be reported in detail. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

3.  The AOJ must also obtain a supplemental medical opinion from the VA examiner who conducted the March 2017 VA knee and lower leg examination, to request that he provide all range of motion testing results obtained during the March 2017 VA examination for active motion, passive motion, weight-bearing, and nonweight-bearing, for the right and left knee.  If the examiner was unable to conduct the required testing or concluded that the required testing was not necessary in this case, he should clearly explain why that is so.  Another examination of the Veteran must only be performed if deemed necessary by the person providing the opinion.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbosacral strain.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of lumbosacral strain must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

5.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the September 2013 SSOC and April 2017 SSOC.  The AOJ must consider and discuss whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted based on "collective impact" or "compounding negative effects" of service-connected disabilities that are not adequately captured by the schedular evaluations for the service-connected disabilities under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

